Exhibit 10.2

 

LOGO [g815967g1006230823750.jpg]

October 6, 2019

Mr. John J. Zillmer

VIA ELECTRONIC DELIVERY

Dear John:

On behalf of Aramark (the “Company”), I am extremely pleased to offer you the
position of Chief Executive Officer of the Company (“CEO”), in accordance with
the general terms and conditions of this letter agreement. As CEO, you will
perform your duties from the Company’s headquarters in Philadelphia,
Pennsylvania, will report to the Board of Directors of the Company (the “Board”)
and will have such duties and authorities as are set forth in the Company’s
by-laws or as are assigned from time to time by the Board, which such duties
will be commensurate with your position as CEO. In connection with your
commencement of employment, you will be appointed to serve as a member of the
Board, without additional compensation for such service. Thereafter, you will be
included as a nominee for election to the Board at each annual shareholders
meeting which occurs while you are CEO, in accordance with the Company’s
by-laws. Your employment with the Company will be at-will and may be terminated
by the Company at any time, subject to the terms and conditions of that certain
Aramark Agreement Relating to Employment and Post-Employment Competition to be
executed by and between you and the Company in the form attached to this letter
agreement as Exhibit A (the “Employment Agreement”) upon or prior to your
commencement of employment. By signing this letter agreement, you agree to
resign, without disagreement, from the Board upon any termination of your
employment for any reason.

With respect to compensation for your services as CEO, you will receive the
following compensation and benefits, from which the Company shall be entitled to
withhold any amount required by law:

 

1)

The Company shall pay you a base salary (“Base Salary”) at the initial rate of
$1,300,000 per annum, payable in accordance with the customary payroll practices
for senior executives of the Company. The compensation committee of the Board
(“Committee”) shall review your performance on a periodic basis and, in its sole
discretion, may (but is not required to) increase your Base Salary. Any such
increased salary shall thereafter be your Base Salary.

 

2)

Commencing in fiscal year 2020, the Company shall provide you with an annual
cash target bonus opportunity that will be determined annually by the Committee,
with an initial target of 175% of your Base Salary, payable upon the Company’s
achievement of certain performance targets established annually by the
Committee, consistent with current practice based on management’s recommendation
of the annual business plan, all pursuant to the terms of the annual bonus plan
applicable to the executive officers of the Company, as in effect from time to
time (the “Bonus Plan”).



--------------------------------------------------------------------------------

3)

You will be entitled to four weeks’ paid vacation per calendar year, and you
(and your dependents, as applicable) will be eligible to participate in the
following Company plans and programs, in each case as in effect from time to
time: the Company’s Executive Supplemental Health Plan, Executive Physical
Program, Executive Disability Plan, Executive Term Life Plan, Matching Gifts
Program, the Savings Incentive Retirement Plan and the Deferred Compensation
Plan.

 

4)

You will be entitled to the following perquisites under the Company’s policies
in place from time to time: (i) Company-provided financial planning services on
the same terms as provided to other Company executives, (ii) the use of the
Company airplane to the extent maintained by the Company and otherwise first
class airfare, for business travel, and (iii) a car allowance and parking in the
garage located on the Company’s premises on the same terms as provided to other
Company executives. For the avoidance of doubt, you will not be entitled to any
additional perquisites absent Committee approval. In addition, and
notwithstanding anything to the contrary in the Employment Agreement, the
Company will reimburse you or pay for the legal fees and costs you have incurred
in negotiating this letter agreement and the Employment Agreement, in an amount
not to exceed $35,000, subject to timely submission of documentation of same to
the Company.

 

5)

In addition to the foregoing, the Company shall recommend to the Committee that
you be granted, in connection with the Company’s annual equity incentive grant
cycle, the following opportunities to acquire shares of Company common stock
(“Common Stock”), to be granted to you on the later of the date of your
commencement of employment with the Company and the date in November 2019 on
which the Company makes its annual equity incentive awards under the Company’s
Amended and Restated 2013 Stock Incentive Plan (the “Stock Plan”):

 

  (a)

A grant of non-qualified stock options to purchase shares of Common Stock having
a grant date fair value of $2.85 million, which option shall have a per share
exercise price equal to the fair market value of one share of Common Stock on
the date of grant of such option determined in accordance with the terms of the
Stock Plan. We anticipate that this grant will be pursuant to the form of
Non-Qualified Stock Option Agreement attached to this letter agreement as
Exhibit B (any option granted pursuant to such form, a “NQSO Grant”) and, in the
case of any NQSO Grants awarded in 2019, such NQSO Grants shall be on terms no
less favorable than those set forth in Exhibit B. The NQSO Grant will be
comprised of a “time vesting” option, which option will vest subject to your
continued service with the Company annually over four years following the grant
date, and otherwise in accordance with the terms of the NQSO Grant and Stock
Plan.

 

  (b)

A grant of restricted stock units (“RSUs”) having a grant date fair value of
$1.9 million. We anticipate that this grant will be pursuant to the form of
Performance-Stock Unit Agreement attached to this letter agreement as Exhibit C
(any RSU granted pursuant to such form, an “RSU Grant”) and, in the case of any
RSU Grants

 

-2-



--------------------------------------------------------------------------------

  awarded in 2019, such RSU Grants shall be on terms no less favorable than
those set forth in Exhibit C. These RSUs shall vest subject to your continued
service with the Company annually over four years following the grant date, and
otherwise in accordance with the terms of the RSU Grant and Stock Plan.

 

  (c)

A grant of performance stock units (“PSUs”) having a grant date fair value of
$4.75 million. We anticipate that this grant will be pursuant to the form of
Performance Stock Unit Agreement attached to this letter agreement as Exhibit D
(any PSU granted pursuant to such form, a “PSU Grant”) and, in the case of any
PSU Grants awarded in 2019, such PSU Grants shall be on terms no less favorable
than those set forth in Exhibit D. These PSUs shall cliff vest at the end of a
three-fiscal year performance period, subject to achievement of performance
metrics established for the FY2020-2022 performance cycle in accordance with the
terms established by the Committee in November 2019, subject to your continued
service with the Company during such performance period, and otherwise in
accordance with the terms of the PSU Grant and Stock Plan.

In connection with each Company annual grant cycle following November 2019, the
Company agrees to provide you with an opportunity to receive equity awards
having a total target grant date fair value equal to not less than $9.5 million,
with (i) the actual target grant date fair value of such awards to be determined
by the Committee, (ii) any performance-based awards to be granted to be subject
to achievement of applicable performance metrics and in accordance with terms to
be established by the Committee, and (iii) the amount (if any) of time-vesting
equity awards that will be allocated to you will be no less favorable than those
allocated to any other senior executive officer of the Company in connection
with any such annual grant cycle.

Additionally, you will be required to hold Common Stock having a fair market
value equal to six times your Base Salary (or such other amount of Common Stock
as the Board may determine applicable to you in your capacity as CEO), all in
accordance with Company stock ownership guidelines, as in effect from time to
time.

Upon or prior to your commencement of employment, you and the Company shall
execute an Indemnification Agreement in the form attached as Exhibit E.

You hereby represent to the Company that the execution and delivery of this
letter agreement by you and the performance by you of your duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
employment agreement or other agreement or policy to which you are a party or
otherwise bound. Whether you will be permitted to serve on other boards of
directors or trustees of a business corporation or other for-profit business
entity will be determined by the Board following the date of your commencement
of employment with the Company. You shall also be entitled to serve on such
other not-for-profit boards of directors as you may elect; provided, however,
that you agree that substantially all of your business time shall be spent in
the furtherance of your duties under this letter agreement.

The offer of employment hereunder is subject to your satisfactory completion of
the Company’s hiring procedures, including but not limited to a background check
and drug test. If the foregoing terms and conditions (including the terms of the
Employment Agreement set forth

 

-3-



--------------------------------------------------------------------------------

in Exhibit A and the equity award agreements set forth in Exhibits B, C and D)
are acceptable and agreed to by you, please countersign on the line provided
below to signify such acceptance and agreement and return the executed copy to
the undersigned. This letter agreement will be subject to the laws of the State
of Pennsylvania.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

-4-



--------------------------------------------------------------------------------

Sincerely,

/s/ Stephen I. Sadove

Stephen I. Sadove Chairman of the Board of Directors, Aramark

Accepted and agreed this 6th day of October, 2019.

 

/s/ John J. Zillmer

John J. Zillmer

[SIGNATURE PAGE TO ARAMARK OFFER LETTER]



--------------------------------------------------------------------------------

Exhibit A

 

EXHIBIT A

[To Be Attached Upon Delivery]

 

A-1



--------------------------------------------------------------------------------

Exhibit B

 

EXHIBIT B

FORM OF NON-QUALIFIED STOCK OPTION AWARD (this “Award”) dated as of the Date of
Grant set forth on the Certificate of Grant to which this Award is attached (the
“Grant Date”) between AramaEXHIBIT Ark (formerly known as ARAMARK HOLDINGS
CORPORATION), a Delaware corporation (the “Company”), and the Participant set
forth on the Certificate of Grant of the Options attached to this Award and made
a part hereof (the “Certificate of Grant”).

WHEREAS, the Company, acting through the Committee (as such term is defined in
the Plan) or a subcommittee thereof, has agreed to grant to the Participant, as
of the Grant Date, an option under the Aramark Amended and Restated 2013 Stock
Incentive Plan (as may be amended, the “Plan”) to purchase a number of shares of
Common Stock on the terms and subject to the conditions set forth in this Award,
the Certificate of Grant and the Plan.

NOW, THEREFORE, in consideration of the promises and agreements contained in
this Award:

1.    The Plan. The terms and provisions of the Plan are hereby incorporated
into this Award as if set forth herein in their entirety. In the event of a
conflict between any provision of this Award and the Plan, the provisions of the
Plan shall control. A copy of the Plan has been provided to the Participant.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Plan and the Certificate of Grant.

2.    Option Award; Exercise Price; Exercise of Vested Option. Effective on the
Grant Date, on the terms and subject to the conditions of the Plan and this
Award, the Company hereby grants to the Participant the option to purchase the
number of Shares set forth on the Certificate of Grant (the “Option”), at the
Exercise Price equal to the Exercise Price as set forth on the Certificate of
Grant. Upon any exercise of any portion of any Vested Options, the payment of
the Exercise Price may be made, at the election of the Participant, in any
manner specified under Section 7(d) of the Plan, as such section is in effect on
the Grant Date. The Option is not intended to qualify for federal income tax
purposes as an “incentive stock option” within the meaning of Section 422 of the
Code.

3.    Term. The term of the Option (the “Option Term”) shall commence on the
Grant Date and expire on the Expiration Date set forth on the Certificate of
Grant, unless the Option shall have sooner been terminated in accordance with
the terms of the Plan (including, without limitation, Section 13 of the Plan) or
this Award.

4.    Vesting. Subject to the Participant’s not having a Termination of
Relationship and except as otherwise set forth in Section 7 hereof, the Options
shall become non-forfeitable and exercisable (any Options that shall have become
non-forfeitable and exercisable pursuant to this Section 3, the “Vested
Options”) as follows:

a.    in such percentages as on such dates as set forth on the Certificate of
Grant of this Award under “Vesting Schedule”; or

 

B-1



--------------------------------------------------------------------------------

Exhibit B

 

b.    in the event of a Termination of Relationship as a result of the
Participant’s death, Disability, or Retirement (other than a “Retirement with
Notice” as defined below) (each, a “Special Termination”), the installment of
Options scheduled to vest on the next Vesting Date immediately following such
Special Termination shall immediately become Vested Options, and the remaining
Options which are not then Vested Options shall be forfeited;

c.    upon a Termination of Relationship as a result of the Participant’s
Retirement with Notice, any previously unvested Options shall remain outstanding
and become Vested Options on the normal scheduled future Vesting Date(s);

d.    in the event of (i) the occurrence of a Change of Control and
(ii) thereafter, a Termination of Relationship of the Participant by the Company
or any of its Affiliates (or successors in interest) without Cause or by the
Participant for Good Reason that occurs prior to the second anniversary of the
Change of Control, then each outstanding Option which has not theretofore become
a Vested Option pursuant to Section 4(a) shall become a Vested Option on the
date of such Termination of Relationship; or

e.    except as otherwise provided above with respect to a Special Termination
or Retirement with Notice, upon a Termination of Relationship for any reason,
the unvested portion of the Option (i.e. , that portion which does not
constitute Vested Options) shall terminate and cease to be outstanding on the
date the Termination of Relationship occurs and shall no longer be eligible to
become Vested Options.

As used herein, the term “Retirement with Notice” means the Participant’s
retirement from the Company and its Affiliates after providing the Company with
at least 6 months’ prior written notice of such intended retirement (and with
such notice having been delivered upon or after the Participant’s attainment of
age 62) and achieving 5 years of employment with the Company and its Affiliates
following [INSERT START DATE]. 2019; provided, however, that if the Company
involuntarily terminates the Participant without Cause or the Participant dies
or incurs a Disability after the Participant delivers the notice described in
this sentence, such termination shall not fail to qualify as a “Retirement with
Notice” by virtue of the termination occurring less than 6 months after the
notice date. All decisions by the Committee with respect to any calculations
pursuant to this Section 4 shall be made in good faith after consultation with
senior management and shall be final and binding on the Participant absent
manifest error by the Committee.

5.    Restriction on Transfer. The Option may not be transferred, pledged,
assigned, hypothecated or otherwise disposed of in any way by the Participant,
except (i) if permitted by the Board or the Committee, (ii) by will or the laws
of descent and distribution or (iii) pursuant to beneficiary designation
procedures approved by the Company, in each case, in compliance with applicable
laws. The Option shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Option contrary to the provisions of this Award or the Plan
shall be null and void and without effect.

6.    Participant’s Employment. Nothing in this Award shall confer upon the
Participant any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with the right of the Company and its
Affiliates, in their sole discretion, to terminate the Participant’s employment
or to increase or decrease the Participant’s compensation at any time.

 

B-2



--------------------------------------------------------------------------------

Exhibit B

 

7.    Termination. The Option shall automatically terminate and shall become
null and void, be unexercisable and be of no further force and effect upon the
earliest of:

a.    the Expiration Date;

b.    in the case of a Termination of Relationship due to a Special Termination,
with respect to any Options that are vested as of the Termination of
Relationship, the first anniversary of the Termination of Relationship;

c.    in the case of a Retirement with Notice, with respect to any Options that
are or become vested upon or following the Termination of Relationship, the
third anniversary of the Termination of Relationship;

d.    in the case of a Termination of Relationship other than (x) for Cause or
(y) due to a Special Termination or Retirement with Notice, the 90th day
following the Termination of Relationship; and

e.    the day of the Termination of Relationship in the case of a Termination of
Relationship for Cause.

8.    Data Protection. By accepting this Award, the Participant consents to the
processing (including international transfer) of personal data as set out in
Exhibit A attached hereto for the purposes specified therein and to any
additional or different processes required by applicable law, rule or
regulation.

9.    No Rights as Stockholder. The Participant shall not have any rights of a
stockholder of the Company until shares of Common Stock have been issued
pursuant to the exercise of the Options hereunder and until such shares have
been registered in the Company’s register of stockholders (including, without
limitation, the right to any payment of any dividends paid on Shares (which
prohibition does not prevent the Company, in its discretion, from providing
dividend equivalent payments to the Participant or reducing the exercise price
in respect of the Option pursuant to the Plan)).

10.    No Acquired Rights. The Committee or the Board has the power to amend or
terminate the Plan at any time and the opportunity given to the Participant to
participate in the Plan and the grant of this Award is entirely at the
discretion of the Committee or the Board and does not obligate the Company or
any of its Affiliates to offer such participation in the future (whether on the
same or different terms). The Participant’s participation in the Plan and the
receipt of this Award is outside the terms of the Participant’s regular contract
of employment and is therefore not to be considered part of any normal or
expected compensation and that the termination of the Participant’s employment
under any circumstances whatsoever will give the Participant no claim or right
of action against the Company or its Affiliates in respect of any loss of rights
under this Award or the Plan that may arise as a result of such termination of
employment.

 

B-3



--------------------------------------------------------------------------------

Exhibit B

 

11.    Notices. All notices, claims, certifications, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, email or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:

If to the Company, to:

Aramark

2400 Market Street

Philadelphia, Pennsylvania 19103

Attention: General Counsel

If to the Participant, to him or her at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.

12.    Waiver of Breach. The waiver by either party of a breach of any provision
of this Award must be in writing and shall not operate or be construed as a
waiver of any other or subsequent breach.

13.    Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AWARD, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

14.    Withholding. As a condition to exercising this Option in whole or in
part, the Participant will pay, or make provisions satisfactory to the Company
for payment of, any Federal, state, local and other applicable taxes required to
be withheld in connection with such exercise in a manner that is set forth in
Section 7(d) of the Plan.

15.    Adjustment to Option. In the event of any event described in Section 12
of the Plan occurring after the Grant Date, the adjustment provisions (including
cash payments) as provided for under Section 12 of the Plan shall apply.

 

B-4



--------------------------------------------------------------------------------

Exhibit B

 

16.    Section 409A of the Code. This Option is intended to constitute a “stock
right” within the meaning of Section 409A of the Code, and shall otherwise be
subject to the provisions of Section 14(v) of the Plan.

17.    Modification of Rights; Entire Agreement. The Participant’s rights under
this Award, the Certificate of Grant and the Plan may be modified only to the
extent expressly provided under this Award or under Sections 14(a) and (b) of
the Plan. This Award, the Certificate of Grant and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof and supersede all prior written or oral negotiations, commitments,
representations and agreements with respect thereto.    For the avoidance of
doubt, this Award, the Certificate of Grant and the Plan do not supersede any
“Restrictive Covenant Agreement” (as defined below) or employment agreement
between the Participant and the Company or its Affiliates.

18.    Clawback upon Breach of Restrictive Covenants. In the event the
Participant breaches the Participant’s “Restrictive Covenant Agreement” (as
defined below) at any time during the Participant’s employment with the Company
or within two years following the termination thereof, then without limiting any
other remedies available to the Company (including, without limitation, remedies
involving injunctive relief), the Participant shall immediately forfeit any
remaining unvested portion of the Option and the Participant shall be required
to return to the Company all Shares previously issued in respect of the Option
(net of exercise price paid) to the extent the Participant continues to own such
Shares or, if the Participant no longer owns such Shares, the Participant shall
be required to repay to the Company the pre-tax cash value of such Shares
calculated based on the Fair Market Value of such Shares on the date such Shares
were issued to the Participant in respect of the Option. As used herein, the
“Restrictive Covenant Agreement” means any agreement between the Participant and
the Company or its Affiliates (including, without limitation, any agreement
relating to employment and post-employment competition) subjecting the
Participant to confidentiality, non-solicitation, non-competition and/or other
restrictive covenants in favor of the Company or its Affiliates.

19.    Severability. It is the desire and intent of the parties hereto that the
provisions of this Award be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this Award shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Award or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Award or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

B-5



--------------------------------------------------------------------------------

Exhibit B

 

Name:    [(Per Certificate of Grant)]

Date:      [Acceptance Date]

[Note: Grant will be accepted electronically.]

 

B-6



--------------------------------------------------------------------------------

Exhibit B

 

Exhibit A

DATA PROTECTION PROVISION

 

  (a)

By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant’s employer.

These data will include data:

 

  (i)

already held in the Participant’s records such as the Participant’s name and
address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;

 

  (ii)

collected upon the Participant accepting the rights granted under the Plan (if
applicable); and

 

  (iii)

subsequently collected

by the Company or any of its Affiliates and/or agents in relation to the
Participant’s continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).

 

  (b)

This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

 

  (c)

In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates and/or agents. Data may be transferred not only within the
country in which the Participant is based from time to time or within the EU or
the European Economic Area (“EEA”), but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for the purposes described in paragraph (a) above:

 

  (i)

Plan administrators, transfer agents, auditors, brokers, agents and contractors
of, and third party service providers to, the Company or its Affiliates such as
printers and mail houses engaged to print or distribute notices or
communications about the Plan;

 

B-7



--------------------------------------------------------------------------------

Exhibit B

 

  (ii)

regulators, tax authorities, stock or security exchanges and other supervisory,
regulatory, governmental or public bodies as required by law;

 

  (iii)

actual or proposed merger or acquisition partners or proposed assignees of, or
those taking or proposing to take security over, the business or assets or stock
of the Company or its Affiliates and their agents and contractors;

 

  (iv)

other third parties to whom the Company or its Affiliates and/or agents may need
to communicate/transfer the data in connection with the administration of the
Plan, under a duty of confidentiality to the Company and its Affiliates; and

 

  (v)

the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.

Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the EEA. Countries to which data are
transferred include the USA and Bermuda.

The Participant may access, modify, correct or withdraw consent to process most
Personal Information about the Participant by contacting the local data
protection officer in the country in which the Participant is based. Please
note, however, that certain Personal Information about the Participant may be
exempt from such access, correction, objection, suppression or deletion rights
pursuant to applicable data protection laws, if the Participant has a complaint
regarding the manner in which personal information relating to the Participant
is dealt with, the Participant should contact the appropriate local data
protection officer referred to above.

 

  (d)

The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.

 

B-8



--------------------------------------------------------------------------------

Exhibit C

 

EXHIBIT C

Aramark

RESTRICTED STOCK UNIT AWARD

(TIME VESTING)

 

2.

Grant of RSUs. Aramark (formerly known as Aramark Holdings Corporation) (the
“Company”) hereby grants the number of Restricted Stock Units (“RSUs”) set forth
on the Certificate of Grant of the Restricted Stock Units attached to this Award
and made a part hereof (the “Certificate of Grant”) to the Participant, on the
terms and conditions hereinafter set forth. This grant is made pursuant to the
terms of the Company Amended and Restated 2013 Stock Incentive Plan (the
“Plan”), which Plan, as amended from time to time, is incorporated herein by
reference and made a part of this Award. Each RSU represents the unfunded,
unsecured right of the Participant to receive a share of Common Stock, (as
specified below) of the Company (each a “Share”), on the dates specified herein.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan and the Certificate of Grant.

 

3.

Payment of Shares.

 

  (a)

The Company shall, subject to the remainder of this Award, transfer to the
Participant a number of Shares of the Company equal to the number of RSUs
granted to the Participant under this Award at such time as the Participant
becomes vested in the right to such transfer (x) as set forth on the Certificate
of Grant under “Vesting Date”, so long as the Participant remains employed with
the Company or any of its Affiliates through such Vesting Date, or (y) as
otherwise provided in Section 2(b) or (c) below (in whole Shares only with the
Participant receiving a cash payment equal to the Fair Market Value of any
fractional Share on or about the transfer date).

 

  (b)

Notwithstanding Section 2(a) of this Award,

 

  (i)

upon a Participant’s Disability or Termination of Relationship prior to the
final Vesting Date as a result of the Participant’s death (each, a “Special
Termination”), the installment of RSUs scheduled to vest on the next Vesting
Date immediately following such Special Termination shall immediately become
vested RSUs pursuant to which Shares equal to the number of RSUs scheduled to
vest on the next Vesting Date shall be transferred, and the remaining RSUs which
are not then vested shall be forfeited;

 

  (ii)

upon a Termination of Relationship prior to the final Vesting Date as a result
of the Participant’s Retirement (other than a “Retirement with Notice” as
defined below), the installment of RSUs scheduled to vest on the next Vesting
Date immediately following such Special Termination shall remain outstanding and
become vested RSUs on such next Vesting

 

C-1



--------------------------------------------------------------------------------

Exhibit C

 

  Date, at which time the Shares equal to the number of vested RSUs shall be
transferred, and the remaining RSUs which are not then vested shall be
forfeited;

 

  (iii)

upon a Termination of Relationship prior to the final Vesting Date as a result
of the Participant’s Retirement with Notice, all installments of RSUs scheduled
to vest on the remaining Vesting Date(s) following such Retirement with Notice
shall remain outstanding and become vested RSUs on such future Vesting Date(s),
at which time the Shares equal to the number of vested RSUs shall be
transferred; and

 

  (iv)

upon a Termination of Relationship for any reason other than as set forth in
clauses (i), (ii) and (iii) above, all outstanding RSUs shall be forfeited and
immediately cancelled.

As used herein, the term “Retirement with Notice” means the Participant’s
retirement from the Company and its Affiliates after providing the Company with
at least 6 months’ prior written notice of such intended retirement (and with
such notice having been delivered upon or after the Participant’s attainment of
age 62) and achieving 5 years of employment with the Company and its Affiliates
following [INSERT START DATE]; provided, however, that if the Company
involuntarily terminates the Participant without Cause or the Participant dies
or incurs a Disability after the Participant delivers the notice described in
this sentence, such termination shall not fail to qualify as a “Retirement with
Notice” by virtue of the termination occurring less than 6 months after the
notice date.

 

  (c)

Also notwithstanding Section 2(a) or (b) of this Award, in the event of (i) the
occurrence of a Change of Control and (ii) thereafter, a Termination of
Relationship of the Participant by the Company or any of its Affiliates (or
successors in interest) without Cause or by the Participant for Good Reason that
occurs prior to the second anniversary of the date of such Change of Control,
then all then outstanding RSUs shall become vested and the number of Shares
equal to all such outstanding RSUs hereunder shall be distributed to the
Participant, in each case, as soon as practicable following the date of such
Termination of Relationship; provided that the Committee may determine that, in
lieu of Shares and/or fractional Shares, the Participant shall receive a cash
payment equal to the Fair Market Value of such Shares (or fractional Shares, as
the case may be) on the Change of Control.

 

  (d)

Upon each vesting event of any RSUs and the corresponding transfer of Shares as
a result thereof, in each case in accordance with Sections 2(a), 2(b) or 2(c) of
this Award, as applicable, the RSUs with respect to which Shares have been
transferred hereunder shall be extinguished on the relevant transfer dates. In
compliance with Section 409A of the Code, in no event shall any transfer occur
later than March 15 of the calendar year following the calendar year in which
the applicable vesting event occurs under this Award.

 

C-2



--------------------------------------------------------------------------------

Exhibit C

 

4.

Dividends. If on any date while RSUs are outstanding hereunder, the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) a dollar amount equal to the per Share amount of any cash
dividend (or, in the case of any dividend payable in whole or in part other than
in cash or Shares, the per Share value of such dividend, as determined in good
faith by the Committee), divided by (b) the Fair Market Value of a Share on the
payment date of such dividend. In the case of any dividend declared on Shares
that is payable in the form of Shares, the number of RSUs granted to the
Participant shall be increased by a number equal to the product of (I) the
aggregate number of RSUs that have been held by the Participant through the
related dividend record date, multiplied by (II) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. Shares shall be
transferred with respect to all additional RSUs granted pursuant to this
Section 3 at the same time as Shares are transferred with respect to the RSUs to
which such additional RSUs were attributable.

 

5.

Adjustments Upon Certain Events. In the event of any event described in
Section 12 of the Plan occurring after the Date of Grant, the adjustment
provisions (including cash payments) as provided for under Section 12 of the
Plan shall apply.

 

6.

Restriction on Transfer. The RSUs may not be transferred, pledged, assigned,
hypothecated or otherwise disposed of in any way by the Participant, except
(i) if permitted by the Board or the Committee, (ii) by will or the laws of
descent and distribution or (iii) pursuant to beneficiary designation procedures
approved by the Company, in each case in compliance with applicable laws. The
RSUs shall not be subject to execution, attachment or similar process.    Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the RSUs contrary to the provisions of this Award or the Plan shall be null and
void and without effect.

 

7.

Data Protection. By accepting this Award, the Participant consents to the
processing (including international transfer) of personal data as set out in
Exhibit A attached hereto for the purposes specified therein and to any
additional or different processes required by applicable law, rule or
regulation.

 

8.

Participant’s Employment. Nothing in this Award or in the RSU shall confer upon
the Participant any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with the right of the Company and its
Affiliates, in their sole discretion, to terminate the Participant’s employment
or to increase or decrease the Participant’s compensation at any time.

 

9.

No Acquired Rights. The Committee or the Board has the power to amend or
terminate the Plan at any time and the opportunity given to the Participant to
participate in the Plan and the grant of this Award is entirely at the
discretion of the Committee or the Board and does not obligate the Company or
any of its Affiliates to offer such participation in the future (whether on the
same or different terms). The Participant’s participation in the Plan and the
receipt of this Award is outside the terms of the Participant’s regular

 

C-3



--------------------------------------------------------------------------------

Exhibit C

 

  contract of employment and is therefore not to be considered part of any
normal or expected compensation and that the termination of the Participant’s
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under this Award or the Plan that may arise as a result of such
termination of employment.

 

10.

No Rights of a Stockholder. The Participant shall not have any rights as a
stockholder of the Company until the Shares in question have been registered in
the Company’s register of stockholders.

 

11.

Withholding.

 

  (a)

The Participant will pay, or make provisions satisfactory to the Company for
payment of any federal, state, local and other applicable taxes required to be
withheld in connection with any issuance or transfer of Shares under this Award
and to take such action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. If Participant has not
made payment for applicable taxes, such taxes shall be paid by withholding
Shares from the issuance or transfer of Shares due under this Award, rounded
down to the nearest whole Share, with the balance to be paid in cash or withheld
from compensation or other amount owing to the Participant from the Company or
any Affiliate, and the Company and any such Affiliate is hereby authorized to
withhold such amounts from any such issuance, transfer, compensation or other
amount owing to the Participant.

 

  (b)

If the Participant’s employment with the Company terminates prior to the
issuance or transfer of any remaining Shares due to be issued or transferred to
the Participant under this Award, the payment of any applicable withholding
taxes with respect to any such issuance or transfer shall be made through the
withholding of Shares from such issuance or transfer, rounded down to the
nearest whole Share, with the balance to be paid in cash or withheld from
compensation or other amount owing to the Participant from the Company or any
Affiliate, as provided in Section 10(a) above.

 

12.

Section 409A of the Code. The provisions of Section 14(v) of the Plan are hereby
incorporated by reference and made a part hereof.

 

13.

RSUs Subject to Plan. All RSUs are subject to the Plan. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.

 

C-4



--------------------------------------------------------------------------------

Exhibit C

 

14.

Notices. All notices, claims, certifications, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, email or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:

If to the Company, to:

Aramark

2400 Market Street

Philadelphia, Pennsylvania 19103

Attention: General Counsel

If to the Participant, to him or her at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.

 

15.

Waiver of Breach. The waiver by either party of a breach of any provision of
this Award must be in writing and shall not operate or be construed as a waiver
of any other or subsequent breach.

 

16.

Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AWARD, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

17.

Modification of Rights; Entire Agreement. The Participant’s rights under this
Award and the Plan may be modified only to the extent expressly provided under
this Award or under Sections 14(a) and (b) of the Plan. This Award and the Plan
(and the other writings referred to herein) constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior written or oral negotiations, commitments, representations
and agreements with respect thereto. For the avoidance of doubt, this Award, the
Certificate of Grant and the Plan do not supersede any “Restrictive Covenant
Agreement” (as defined below) or employment agreement between the Participant
and the Company or its Affiliates.

 

C-5



--------------------------------------------------------------------------------

Exhibit C

 

18.

Clawback upon Breach of Restrictive Covenants. In the event the Participant
breaches the Participant’s “Restrictive Covenant Agreement” (as defined below)
at any time during the Participant’s employment with the Company or within two
years following the termination thereof, then without limiting any other
remedies available to the Company (including, without limitation, remedies
involving injunctive relief), the Participant shall immediately forfeit any
remaining unvested portion of the Award and the Participant shall be required to
return to the Company all Shares previously issued in respect of the Award to
the extent the Participant continues to own such Shares or, if the Participant
no longer owns such Shares, the Participant shall be required to repay to the
Company the pre-tax cash value of such Shares calculated based on the Fair
Market Value of such Shares on the date such Shares were issued to the
Participant in respect of the Award. As used herein, the “Restrictive Covenant
Agreement” means any agreement between the Participant and the Company or its
Affiliates (including, without limitation, any agreement relating to employment
and post-employment competition) subjecting the Participant to confidentiality,
non-solicitation, non-competition and/or other restrictive covenants in favor of
the Company or its Affiliates.

 

19.

Severability. It is the desire and intent of the parties hereto that the
provisions of this Award be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this Award shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Award or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Award or affecting the validity or
enforceability of such provision in any other jurisdiction.

Name:    [(Per Certificate of Grant)]

Date:      [Acceptance Date]

[Note: Grant will be accepted electronically.]

 

C-6



--------------------------------------------------------------------------------

Exhibit C

 

Exhibit A

DATA PROTECTION PROVISION

 

  (a)

By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant’s employer.

These data will include data:

(i)    already held in the Participant’s records such as the Participant’s name
and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;

(ii)    collected upon the Participant accepting the rights granted under the
Plan (if applicable); and

(iii)    subsequently collected

by the Company or any of its Affiliates and/or agents in relation to the
Participant’s continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).

 

  (b)

This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

 

  (c)

In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates and/or agents. Data may be transferred not only within the
country in which the Participant is based from time to time or within the EU or
the European Economic Area1 (“EEA”), but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for the purposes described in paragraph (a) above:

(i)    Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates such as printers and mail houses engaged to print or distribute
notices or communications about the Plan;

 

1

The European Economic Area is composed of 27 member states of the European Union
plus Iceland, Liechtenstein and Norway.

 

C-7



--------------------------------------------------------------------------------

Exhibit C

 

(ii)    regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;

(iii)    actual or proposed merger or acquisition partners or proposed assignees
of, or those taking or proposing to take security over, the business or assets
or stock of the Company or its Affiliates and their agents and contractors;

(iv)    other third parties to whom the Company or its Affiliates and/or agents
may need to communicate/transfer the data in connection with the administration
of the Plan, under a duty of confidentiality to the Company and its Affiliates;
and

(v)    the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.

Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or EEA. Countries to which data are
transferred include the USA and Bermuda.

All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.

The Participant may access, modify, correct or withdraw consent to process most
Personal Information about the Participant by contacting the local data
protection officer in the country in which the Participant is based. Please
note, however, that certain Personal Information about the Participant may be
exempt from such access, correction, objection, suppression or deletion rights
pursuant to applicable data protection laws, if the Participant has a complaint
regarding the manner in which personal information relating to the Participant
is dealt with, the Participant should contact the appropriate local data
protection officer referred to above.

 

  (d)

The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.

 

C-8



--------------------------------------------------------------------------------

Exhibit D

 

EXHIBIT D

Aramark

FORM OF

PERFORMANCE STOCK UNIT AWARD

 

1.

Grant of PSUs. Aramark (formerly known as ARAMARK Holdings Corporation) (the
“Company”) hereby grants the opportunity to vest in a number of Performance
Stock Units determined based on the “Target Number of PSUs” set forth on the
Certificate of Grant attached to this Award and made a part hereof (the
“Certificate of Grant”) to the Participant, on the terms and conditions
hereinafter set forth including on Schedule I which is made a part hereof. This
grant is made pursuant to the terms of the Company 2013 Amended and Restated
Stock Incentive Plan (the “Plan”), which Plan, as amended from time to time, is
incorporated herein by reference and made a part of this Award. Each Performance
Stock Unit (a “PSU”) represents the unfunded, unsecured right of the Participant
to receive a share of Common Stock of the Company (each a “Share”), subject to
the terms and conditions hereof, on the date(s) specified herein. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan
and the Certificate of Grant.

 

2.

Performance and Service Vesting Conditions.

Subject to the remainder of the terms and conditions of this Award, so long as
the Participant continues Employment through the relevant Vesting Dates the
Participant shall (a) earn, and be eligible to become vested in (in accordance
with Section 2(b) of this Award), a number of PSUs equal to a percentage of the
Target Number of PSUs based on the level of the Company’s achievement of the
performance conditions, with respect to the applicable performance period (the
“Performance Period”), each as set forth on Schedule I, on the date such
achievement is certified by the Committee following the end of the Performance
Period (the “Determination Date”) (such number of PSUs, once established, the
“Earned PSUs”) and (b) on each applicable Vesting Date (or on the Determination
Date, if it occurs after a Vesting Date), become vested in the corresponding
percentage of the Earned PSUs, each as set forth on the Certificate of Grant.

 

3.

Payment of Shares.

 

  (a)

The Company shall, subject to the remainder of this Award, transfer to the
Participant a number of Shares of the Company equal to the number (if any) of
Earned PSUs under this Award at such time as the Participant becomes vested
under the provisions of Section 2 above in the right to such transfer (x) as set
forth on the Certificate of Grant under each “Vesting Date”, as applicable, so
long as the Participant remains employed with the Company or any of its
Affiliates through each such Vesting Date, or (y) as otherwise provided in
Section 3(b) or (c) below (in whole Shares only with the Participant receiving a

 

D-1



--------------------------------------------------------------------------------

Exhibit D

 

  cash payment equal to the Fair Market Value of any fractional Share on or
about the transfer date); provided, however, that in the event a Vesting Date
occurs prior to the Determination Date, no transfer of Shares shall occur until
the Determination Date.

 

  (b)

Notwithstanding Section 3(a) of this Award,

 

  (i)

upon a Termination of Relationship as a result of the Participant’s death,
Disability, or Retirement with Notice (as defined below) (each, a “Special
Termination”), (A) which occurs prior to the Determination Date, the PSUs shall
remain outstanding and unvested through the Determination Date, and the
installment of Earned PSUs (if any) scheduled to vest on the first Vesting Date
shall become vested PSUs as of such Vesting Date and (B) which occurs after the
Determination Date, the installment of Earned PSUs (if any) scheduled to vest on
the next Vesting Date immediately following such Special Termination shall
immediately become vested PSUs; and, in either case of (A) or (B), as
applicable, Shares equal to the number of Earned PSUs scheduled to vest on the
applicable Vesting Date shall be transferred, and the remaining PSUs which do
not become vested pursuant to this Section shall be forfeited; and

 

  (ii)

upon a Termination of Relationship for any reason other than as set forth in
clause (i) above, all outstanding PSUs shall be forfeited and immediately
cancelled; provided, however, that in the case of a Termination of Relationship
after a Vesting Date but prior to the Determination Date, the corresponding
portion of Earned PSUs (if any) shall remain outstanding and shall become vested
PSUs as of the Determination Date.

 

  (c)

Also notwithstanding Section 3(a) or (b) of this Award, in accordance with the
terms of Section 13 of the Plan, in the event of a Termination of Relationship
of the Participant by the Company or any of its Affiliates (or successors in
interest) without Cause or by the Participant for Good Reason, in each case,
that occurs within two years following a Change of Control, the following
treatment (under clauses (i) or (ii), as applicable) will apply with respect to
any then outstanding PSUs:

 

  (i)

if such termination occurs prior to the Determination Date, then such
Performance Period (to the extent not completed) shall end as of such date, then
the Target Number of PSUs shall become vested on the date of such Termination of
Relationship, and a number of Shares equal to such number of PSUs shall be
distributed to the Participant as soon as practicable following the date of such
Termination of Relationship; or

 

  (ii)

if such termination occurs on or following the Determination Date, then the
Earned PSUs (if any) shall immediately become vested on the date of such
Termination of Relationship and a number of Shares equal to such number of
Earned PSUs shall be distributed to the Participant as soon as practicable
following the date of such Termination of Relationship;

 

D-2



--------------------------------------------------------------------------------

Exhibit D

 

provided that the Committee may determine that, in lieu of Shares and/or
fractional Shares deliverable to the Participant under clauses (i) or (ii)
above, the Participant shall receive a cash payment equal to the Fair Market
Value of such Shares (or fractional Shares, as the case may be) on the Change of
Control.

 

  (d)

Upon each vesting event of any Earned PSUs and the corresponding transfer of
Shares as a result thereof, in each case in accordance with Sections 3(a), 3(b)
or 3(c) of this Award, as applicable, the Earned PSUs with respect to which
Shares have been transferred hereunder shall be extinguished on the relevant
transfer dates. In compliance with Section 409A of the Code, in no event shall
any transfer occur later than March 15 of the calendar year following the
calendar year in which the applicable vesting event occurs under this Award.

 

  (e)

As used herein, the term “Retirement with Notice” means the Participant’s
retirement from the Company and its Affiliates after providing the Company with
at least 6 months’ prior written notice of such intended retirement (and with
such notice having been delivered upon or after the Participant’s attainment of
age 62) and achieving 5 years of employment with the Company and its Affiliates
following [INSERT START DATE]. 2019; provided, however, that if the Company
involuntarily terminates the Participant without Cause or the Participant dies
or incurs a Disability after the Participant delivers the notice described in
this sentence, such termination shall not fail to qualify as a “Retirement with
Notice” by virtue of the termination occurring less than 6 months after the
notice date. All decisions by the Committee with respect to any calculations
pursuant to this Section 3 shall be made in good faith after consultation with
senior management and shall be final and binding on the Participant absent
manifest error by the Committee.

 

4.

Dividends.

 

  (a)

If on any date while PSUs are outstanding hereunder, the Company shall pay any
dividend on the Shares (other than a dividend payable in Shares), the number of
PSUs (if any) held by the Participant shall be increased by a number equal to:
(a) the product of (x) the number of outstanding PSUs held by the Participant as
of the related dividend record date, multiplied by (y) a dollar amount equal to
the per Share amount of any cash dividend (or, in the case of any dividend
payable in whole or in part other than in cash or Shares, the per Share value of
such dividend, as determined in good faith by the Committee), divided by (b) the
Fair Market Value of a Share on the payment date of such dividend.

 

  (b)

In the case of any dividend declared on Shares that is payable in the form of
Shares, the number of PSUs, if any, held by the Participant shall be increased
by a number equal to the product of (I) the number of outstanding PSUs held by
the Participant as of the related dividend record date, multiplied by (II) the
number of

 

D-3



--------------------------------------------------------------------------------

Exhibit D

 

  Shares (including any fraction thereof) payable as a dividend on a Share.
Shares shall be transferred with respect to all additional PSUs granted pursuant
to this Section 4 at the same time as Shares are transferred with respect to the
Earned PSUs to which such additional PSUs were attributable.

 

  (c)

For purposes of this Section 4, the number of PSUs held by the Participant as of
the applicable dividend record date shall be deemed to equal (i) zero (0), if
such dividend record date occurs prior to the Determination Date or (ii) the
Earned PSUs (if any) (with any additional PSUs granted pursuant to this
Section 4 to be added to the Earned PSUs held by Participant), if such dividend
record date occurs after the Determination Date; provided that, if any dividend
on Shares was paid by the Company during the period beginning on the Date of
Grant and ending on the Determination Date, on the Determination Date, an
additional number of PSUs calculated in accordance with this Section 4, assuming
Participant had held the number of Earned PSUs (if any) on the record date of
such dividend(s), shall be immediately added to the number of Earned PSUs
established as of the Determination Date.

 

5.

Adjustments Upon Certain Events. In the event of any event described in
Section 12 of the Plan occurring after the Date of Grant, the adjustment
provisions (including cash payments) as provided for under Section 12 of the
Plan shall apply (without duplication of any dividend adjustments reflected
pursuant to Section 4 hereof).

 

6.

Restriction on Transfer. The PSUs may not be transferred, pledged, assigned,
hypothecated or otherwise disposed of in any way by the Participant, except
(i) if permitted by the Board or the Committee, (ii) by will or the laws of
descent and distribution or (iii) pursuant to beneficiary designation procedures
approved by the Company, in each case in compliance with applicable laws. The
PSUs shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the PSUs contrary to the provisions of this Award or the Plan shall be null and
void and without effect.

 

7.

Data Protection. By accepting this Award, the Participant consents to the
processing (including international transfer) of personal data as set out in
Exhibit A attached hereto for the purposes specified therein and to any
additional or different processes required by applicable law, rule or
regulation.

 

8.

Participant’s Employment. Nothing in this Award or in the PSU shall confer upon
the Participant any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with the right of the Company and its
Affiliates, in their sole discretion, to terminate the Participant’s employment
or to increase or decrease the Participant’s compensation at any time.

 

9.

No Acquired Rights. The Committee or the Board has the power to amend or
terminate the Plan at any time and the opportunity given to the Participant to
participate in the Plan and the grant of this Award is entirely at the
discretion of the Committee or the Board and does not obligate the Company or
any of its Affiliates to

 

D-4



--------------------------------------------------------------------------------

Exhibit D

 

  offer such participation in the future (whether on the same or different
terms). The Participant’s participation in the Plan and the receipt of this
Award is outside the terms of the Participant’s regular contract of employment
and is therefore not to be considered part of any normal or expected
compensation and that the termination of the Participant’s employment under any
circumstances whatsoever will give the Participant no claim or right of action
against the Company or its Affiliates in respect of any loss of rights under
this Award or the Plan that may arise as a result of such termination of
employment.

 

10.

No Rights of a Stockholder. The Participant shall not have any rights as a
stockholder of the Company until the Shares in question have been registered in
the Company’s register of stockholders.

 

11.

Withholding.

 

  (a)

The Participant will pay, or make provisions satisfactory to the Company for
payment of any federal, state, local and other applicable taxes required to be
withheld in connection with any issuance or transfer of Shares under this Award
and to take such action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. If Participant has not
made payment for applicable taxes, such taxes shall be paid by withholding
Shares from the issuance or transfer of Shares due under this Award, rounded
down to the nearest whole Share, with the balance to be paid in cash or withheld
from compensation or other amount owing to the Participant from the Company or
any Affiliate, and the Company and any such Affiliate is hereby authorized to
withhold such amounts from any such issuance, transfer, compensation or other
amount owing to the Participant.

 

  (b)

If the Participant’s employment with the Company terminates prior to the
issuance or transfer of any remaining Shares due to be issued or transferred to
the Participant under this Award, the payment of any applicable withholding
taxes with respect to any such issuance or transfer shall be made through the
withholding of Shares from such issuance or transfer, rounded down to the
nearest whole Share, with the balance to be paid in cash or withheld from
compensation or other amount owing to the Participant from the Company or any
Affiliate, as provided in Section 11(a) above.

 

12.

Section 409A of the Code. The provisions of Section 14(v) of the Plan are hereby
incorporated by reference and made a part hereof.

 

13.

PSUs Subject to Plan. All PSUs are subject to the Plan. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.

 

D-5



--------------------------------------------------------------------------------

Exhibit D

 

14.

Notices. All notices, claims, certifications, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, email or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:

If to the Company, to:

Aramark

2400 Market Street

Philadelphia, Pennsylvania 19103

Attention: General Counsel

If to the Participant, to him or her at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.

 

15.

Waiver of Breach. The waiver by either party of a breach of any provision of
this Award must be in writing and shall not operate or be construed as a waiver
of any other or subsequent breach.

 

16.

Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AWARD, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

17.

Modification of Rights; Entire Agreement. The Participant’s rights under this
Award and the Plan may be modified only to the extent expressly provided under
this Award or under Sections 14(a) and (b) of the Plan. This Award and the Plan
(and the other writings referred to herein) constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior written or oral negotiations, commitments, representations
and agreements with respect thereto.

 

D-6



--------------------------------------------------------------------------------

Exhibit D

 

18.

Severability. It is the desire and intent of the parties hereto that the
provisions of this Award be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this Award shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Award or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Award or affecting the validity or
enforceability of such provision in any other jurisdiction.

Name: [see Certificate of Grant -

Participant]

Date:    [Acceptance Date]

[Note: Grant will be accepted electronically.]

 

D-7



--------------------------------------------------------------------------------

Exhibit D

 

Exhibit A

DATA PROTECTION PROVISION

 

  (a)

By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant’s employer.

These data will include data:

(i)    already held in the Participant’s records such as the Participant’s name
and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;

(ii)    collected upon the Participant accepting the rights granted under the
Plan (if applicable); and

 

  (iii)

subsequently collected

by the Company or any of its Affiliates and/or agents in relation to the
Participant’s continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).

 

  (b)

This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

 

  (c)

In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates and/or agents. Data may be transferred not only within the
country in which the Participant is based from time to time or within the EU or
the European Economic Area2 (“EEA”), but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for the purposes described in paragraph (a) above:

(i)    Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates such as printers and mail houses engaged to print or distribute
notices or communications about the Plan;

 

 

2 

The European Economic Area is composed of 27 member states of the European Union
plus Iceland, Liechtenstein and Norway.

 

D-8



--------------------------------------------------------------------------------

Exhibit D

 

(ii)    regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;

(iii)    actual or proposed merger or acquisition partners or proposed assignees
of, or those taking or proposing to take security over, the business or assets
or stock of the Company or its Affiliates and their agents and contractors;

(iv)    other third parties to whom the Company or its Affiliates and/or agents
may need to communicate/transfer the data in connection with the administration
of the Plan, under a duty of confidentiality to the Company and its Affiliates;
and

(v)    the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.

Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or EEA. Countries to which data are
transferred include the USA and Bermuda.

All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.

The Participant may access, modify, correct or withdraw consent to process most
Personal Information about the Participant by contacting the local data
protection officer in the country in which the Participant is based. Please
note, however, that certain Personal Information about the Participant may be
exempt from such access, correction, objection, suppression or deletion rights
pursuant to applicable data protection laws, if the Participant has a complaint
regarding the manner in which personal information relating to the Participant
is dealt with, the Participant should contact the appropriate local data
protection officer referred to above.

 

  (d)

The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.

 

D-9



--------------------------------------------------------------------------------

Exhibit E

 

EXHIBIT E

ARAMARK

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is effective the 6th day of October, 2019, between Aramark, a
Delaware corporation (the “Company”), and John J. Zillmer (“Indemnitee”), whose
address is [ADDRESS WITHHELD FOR PRIVACY].

RECITALS

WHEREAS, it is essential to the Company to retain and attract as directors,
officers and other certain key employees the most capable persons available;

WHEREAS, Indemnitee is a member of the Board of Directors, a corporate officer
of the Company (a “Designated Officer”) or an employee of the Company designated
by the Board of Directors to have the benefit of this Agreement (a “Designated
Employee”) and in such capacity is performing a valuable service for the
Company;

WHEREAS, the By-laws of the Company provide for the indemnification of its
directors and officers to the full extent authorized or permitted by the
Delaware General Corporation Law (the “Corporate Statute”);

WHEREAS, the Corporate Statute specifically provides that it is not exclusive,
and thereby contemplates that contracts may be entered into between the Company
and the members of its Board of Directors, its officers or other employees which
provide for broader indemnification of such directors, officers and other
employees;

WHEREAS, developments with respect to the terms and availability of Directors
and Officers Liability Insurance (“D&O Insurance”) and with respect to the
application, amendment and enforcement of statutory, Certificate of
Incorporation and By-law indemnification provisions generally, have raised
questions concerning the availability of such insurance and if available, the
adequacy and reliability of the protection afforded to directors, Designated
Officers and Designated Employees thereby;

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s service or continued service
to the Company in an effective manner and in part to provide Indemnitee with
specific contractual assurance that the indemnification protection provided by
the Company’s By-laws will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of such By-laws, change in the
composition of the Company’s Board of Directors, or acquisition transaction
relating to the Company), and in order to induce Indemnitee to provide or to
continue to provide services to the Company as a director, Designated Officer or
Designated Employee thereof, the Company wishes to provide in this Agreement for
the indemnification of and the advancing of expenses and other costs to
Indemnitee to the full extent permitted by law and as set forth in this
Agreement.

 

E-1



--------------------------------------------------------------------------------

Exhibit E

 

NOW, THEREFORE, in consideration of the premises and of Indemnitee commencing or
continuing to serve the Company directly or, at its request, another enterprise
or entity, including, without limitation, any benefit plan, and intending to be
legally bound hereby, the parties hereby agree as follows:

AGREEMENT

 

1.

Certain Definitions.

(a)    “Change of Control” shall mean

(i)    The acquisition by any individual entity or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, other than the Investor Groups
and their Affiliates (the “Permitted Holders”), directly or indirectly, of
beneficial ownership of equity securities of the Company representing more than
50% of the voting power of the then-outstanding equity securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following shall not constitute a Change of Control: (A) any acquisition by the
Company or by any Sponsor Stockholder, (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (C) any acquisition by any Person pursuant to a transaction which
complies with clauses (A) and (B) of subsection (ii) below; or

(ii)    The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the purchase of assets or stock of another entity (a “Business Combination”), in
each case, unless immediately following such Business Combination, (A) all or
substantially all of the beneficial owners of the Company’s Voting Securities
immediately prior to such Business Combination beneficially own more than 50% of
the then-outstanding combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors of the entity resulting
from such Business Combination in substantially the same proportion (relative to
each other) as their ownership immediately prior to such Business Combination of
the Company Voting Securities, and (B) no Person (excluding the Permitted
Holders) beneficially owns, directly or indirectly, more than a majority of the
combined voting power of the then-outstanding voting securities of such entity
except to the extent that such ownership of the Company existed prior to the
Business Combination.

Notwithstanding paragraphs (i) and (ii) above, in no event will a Change of
Control be deemed to occur if the Permitted Holders maintain a direct or
indirect Controlling Interest in the Company. A “Controlling Interest” in an
entity shall mean beneficial ownership of more than 50% of the voting power of
the outstanding equity securities of the entity.

Capitalized terms used herein and not otherwise defined herein shall have the
meaning set forth in the Stockholders Agreement, dated January 26, 2007, as
amended, by and among the Company, ARAMARK Intermediate HoldCo Corporation, and
the stockholders named therein.

 

E-2



--------------------------------------------------------------------------------

Exhibit E

 

(b)    “Expenses”: include attorneys’ fees and all other costs, travel expenses,
fees of experts, transcripts costs, filing fees, witness fees, telephone
charges, postage, delivery service fees, expenses and obligations of any nature
whatsoever paid or incurred in connection with investigating, defending,
prosecuting, being a witness in or participating in (including on appeal), or
preparing to investigate, defend, prosecute, be a witness in or participate in
any claim, action, suit or proceeding or inquiry or investigation, formal or
informal, including, without limitations, any appeal for which a claim for
indemnification may be made hereunder.

(c)    “Potential Change in Control”: shall be deemed to have occurred if
(i) the Company enters into an agreement or arrangement, the consummation of
which would result in the occurrence of a Change in Control; (ii) any person or
entity (including the Company) publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control; or (iii) the Board of Directors adopts a resolution to the effect that,
for purposes of this Agreement, a Potential Change in Control has occurred.

(d)    “Independent Counsel”: an attorney or a law firm (either being referred
to as a “person”) who is experienced in matters of corporate law and who shall
not have otherwise performed material services for the Company or Indemnitee
within the immediately preceding five years, other than services as Independent
Counsel hereunder and who shall not have performed services for any other party
to the proceeding giving rise to the claim for indemnification hereunder.
Independent Counsel shall not be any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement, nor shall Independent Counsel be any
person who has been sanctioned or censured for ethical violations of applicable
standards of professional conduct in the last five years.

(e)    “Final Judgment”: a final (not interlocutory) judgment or other
adjudication of a court or arbitration or administrative body of competent
jurisdiction as to which there is no further right or option of appeal or the
time within which an appeal must be filed has expired without such filing.

Capitalized terms used herein and not otherwise defined herein shall have the
meaning set forth in the Stockholders Agreement, dated January 26, 2007, as
amended, by and among the Company, ARAMARK Intermediate HoldCo Corporation, and
the stockholders named therein.

 

2.

Maintenance of Insurance; Limitations.

(a)    The Company currently has in force and effect several policies of D&O
Insurance (collectively, the “Insurance Policy”). The Company agrees to furnish
a copy of the Insurance Policy to Indemnitee upon request. The Company agrees
that, so long as Indemnitee shall continue to serve as a director, or Designated
Officer of the Company (or shall at the request of the Company serve as a
director, officer, employee or agent of another corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise) and thereafter so long as Indemnitee shall be subject to any
possible claim, or threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative, investigative, formal or informal, by
reason of the fact that Indemnitee was a director or Designated Officer of

 

E-3



--------------------------------------------------------------------------------

Exhibit E

 

the Company (or served in any of said other capacities), the Company will,
subject to the limitations set forth in Section 2(b) hereof, endeavor to
purchase and maintain in effect for the benefit of Indemnitee one or more valid,
binding and enforceable policy or policies of D&O Insurance providing, in all
respects, coverage at least comparable to that provided pursuant to the
Insurance Policy.

(b)    The Company shall not be required to maintain the Insurance Policy or
such other policy or policies of D&O Insurance in effect if, in the sole
business judgment of the then Board of Directors of the Company, (i) such
insurance is not reasonably available, (ii) the premium cost for such insurance
is substantially disproportionate to the amount of coverage, or (iii) the
coverage provided by such insurance is so limited by exclusions that there is a
disproportionately insufficient benefit from such insurance.

 

3.

Indemnification of Indemnitee.

The Company agrees to hold harmless, indemnify and defend Indemnitee to the
fullest extent authorized or permitted by the provisions of the Corporate
Statute and to such greater extent as the Corporate Statute or other applicable
law may thereafter from time to time permit.

 

4.

Additional Indemnity.

(a)    Subject to the exclusions set forth in Section 5 hereof, the Company
further agrees to hold harmless, indemnify and defend Indemnitee against any and
all reasonable Expenses, and all liability and loss including, without
limitation, judgments, excise taxes, penalties, fines and amounts paid or to be
paid in settlement, actually incurred by Indemnitee in connection with any
threatened, pending or completed claim, action, suit or proceeding, whether
civil, criminal, administrative, investigative, formal or informal (including an
action by or in the right of the Company) to which Indemnitee is, was or at any
time becomes a party, or is threatened to be made a party, by reason of the fact
that Indemnitee is, was or at any time becomes a director, Designated Officer,
Designated Employee or agent of the Company, or is or was serving or at any time
serves at the request of the Company as a director, officer, trustee, employee,
agent, fiduciary or “party in interest” (as defined in ERISA) of, or with
respect to, or the Company’s representative in, another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise.

(b)    Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of having served as a director, Designated Officer,
Designated Employee or agent of the Company or at the request of the Company as
a director, officer, trustee, employee, agent, fiduciary or “party in interest”
(as defined in ERISA) of, or with respect to, or the Company’s representative
in, another corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise, a witness in any proceeding to
which he is not a party, he shall be indemnified against all Expenses actual and
reasonably incurred by Indemnitee or on his behalf in connection therewith.

 

E-4



--------------------------------------------------------------------------------

Exhibit E

 

5.

Limitations on Indemnity.

(a)    No indemnification pursuant to Section 3 or Section 4 hereof shall be
paid by the Company:

(i)    on account of remuneration paid to Indemnitee if it shall be determined
by a Final Judgment that such remuneration was in violation of law;

(ii)    on account of any suit in which a Final Judgment is rendered against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto or
similar provisions of any federal, state or local statutory law; or

(iii)    if a Final Judgment establishes that such indemnification is not
lawful.

(b)    The Company’s indemnification obligations under this Agreement shall be
reduced to the extent payment is made to or for the benefit of Indemnitee
pursuant to any D&O Insurance purchased and maintained by the Company.

(c)    To the extent Indemnitee’s claim for indemnification under this Agreement
arises out of Indemnitee’s service at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise, the Company’s indemnification obligation hereunder shall be limited
to that amount required in excess of any indemnification and/or insurance
provided to Indemnitee by such other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise.
Indemnitee hereby also agrees that any indemnification obligation of the Company
under the Company’s certificate of incorporation or by-laws with respect to such
a claim shall also be subject to this limitation.

 

6.

Continuation of Indemnity.

All agreements and obligations of the Company contained herein shall continue
during the period Indemnitee is a director, Designated Officer and/or Designated
Employee of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Indemnitee shall be subject
to any possible claim, or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, investigative, formal or
informal, by reason of the fact that Indemnitee was a director, Designated
Officer, Designated Employee or agent of the Company or was serving in any other
capacity described in this Section 6.

 

7.

Notification and Defense of Claim.

Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim in respect thereof is
to be made against the Company under this Agreement, notify the Company of the
commencement thereof; but the omission so to notify the Company shall not
relieve it from any liability which it may have to Indemnitee. With respect to
any such action, suit or proceeding as to which Indemnitee notifies the Company
of the commencement thereof:

(a)    the Company shall be entitled to participate therein at its own expense;

 

E-5



--------------------------------------------------------------------------------

Exhibit E

 

(b)    except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified shall be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election so to
assume the defense thereof, the Company shall not be liable to Indemnitee under
this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ his own chosen counsel in such action, suit or proceeding but the fees
and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of Indemnitee, unless
(i) the employment of such counsel by Indemnitee has been authorized by the
Company, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of the
defense of such action, suit or proceeding or (iii) the Company shall not in
fact have employed its counsel to assume the defense of such action, in each of
which cases the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Company or as
to which Indemnitee shall have made the conclusion described in (ii) of this
Section 7(b); and

(c)    the Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Company’s written consent. The Company shall not settle any action
or claim in any manner which would impose any penalty, equitable remedy or
injunctive or other relief or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Company nor Indemnitee shall unreasonably withhold
their consent to any proposed settlement.

 

8.

Procedures for Determination of Entitlement to Indemnification.

(a)    Initial Request. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification. The Secretary of the Company shall
promptly advise the Board of Directors in writing that Indemnitee has requested
indemnification.

(b)    Method of Determination. If such a determination is required as a matter
of law as a condition to indemnification, a determination with respect to
Indemnitee’s entitlement to indemnification shall be made as follows:

(i)    if a Change in Control has occurred, unless Indemnitee shall request in
writing that such determination be made in accordance with clause (ii) of this
Section 8(b), the determination shall be made by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee;

 

E-6



--------------------------------------------------------------------------------

Exhibit E

 

(ii)    if a Change of Control has not occurred, the determination shall be made
by the Board of Directors by a majority vote of a quorum consisting of directors
who are not and were not a party to the action, suit or proceeding in respect of
which indemnification is sought by Indemnitee (“Disinterested Directors”). In
the event that a quorum of the Board of Directors consisting of Disinterested
Directors is not obtainable or, even if obtainable, such quorum of Disinterested
Directors so directs, the determination shall be made by Independent Counsel in
a written opinion to the Board of Directors, a copy of which shall be delivered
to Indemnitee.

(c)    Selection, Payment, Discharge of Independent Counsel. In the event the
determination of entitlement of indemnification is to be made by Independent
Counsel pursuant to Section 8(b) hereof, the Independent Counsel shall be
selected, paid, and discharged in the following manner:

(i)    If a Change of Control has not occurred, the Independent Counsel shall be
selected by the Board of Directors, and the Company shall give written notice to
Indemnitee advising Indemnitee of the identity of the Independent Counsel so
selected.

(ii)    If a Change of Control has occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board of Directors, in which event clause (i) of this Section 8(c)
shall apply), and Indemnitee shall give written notice to the Company advising
it of the identity of the Independent Counsel so selected.

(iii)    Following the initial selection described in clauses (i) and (ii) of
this Section 8(c), Indemnitee or the Company, as the case may be, may, within
ten (10) days after such written notice of selection has been received, deliver
to the other party a written objection to such selection. Such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1(d)
hereof, and the objection shall set forth with particularity the factual basis
of such assertion. Absent a proper and timely objection, the person so selected
shall act as Independent Counsel. If such written objection is made, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until a court has determined that such objection is without merit.

(iv)    Either the Company or Indemnitee may petition a court of competent
jurisdiction if the parties have been unable to agree on the selection of
Independent Counsel within 20 days after receipt by the Company of a written
request for indemnification pursuant to Section 8(a) hereof. Such petition may
request a determination whether an objection to the party’s selection is without
merit and/or seek the appointment as Independent Counsel of a person selected by
the court or by such other person as the court shall designate. A person so
appointed shall act as Independent Counsel under Section 8(b) hereof.

(v)    The Company shall pay any and all reasonable fees of Independent Counsel,
and the reasonable expenses incurred by such Independent Counsel, in connection
with acting pursuant to this Agreement, and the Company shall pay all reasonable
fees and expenses incident to the procedures of this Section 8(c), regardless of
the manner in which such Independent Counsel was selected or appointed.

 

E-7



--------------------------------------------------------------------------------

Exhibit E

 

(vi)    Upon due commencement of any judicial proceeding pursuant to
Section 11(b) hereof, the Independent Counsel shall be discharged and relieved
of any further responsibility in such capacity (subject to the applicable
standards of professional conduct then prevailing).

(d)    Cooperation. Indemnitee shall cooperate with the person, persons or
entity making the determination with respect to Indemnitee’s entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom. If
a determination is made that Indemnitee is entitled to indemnification under
this Agreement (including if such indemnification is subject to Section 5(c)),
Indemnitee shall continue to provide the Company with such documentation and
information and to provide such other cooperation as the Company may reasonably
request. Any costs or expenses (including attorneys’ fees and disbursements)
incurred by Indemnitee in so cooperating with the Company shall be borne by the
Company and the Company hereby indemnifies and agrees to hold Indemnitee
harmless therefrom.

 

9.

Presumptions and Effect of Certain Proceedings.

(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 8(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

(b)    The termination of any action, suit or proceeding or of any claim, issue
or matter therein, by judgment, order, settlement or conviction, or upon a plea
of nolo contendere or its equivalent, shall not of itself adversely affect the
right of Indemnitee to indemnification or create a presumption that Indemnitee
did not act in accordance with any standard of conduct that may be a condition
to indemnification.

(c)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company, including financial statements, or
on information supplied to Indemnitee by the officers of the Company in the
course of their duties, or on the advice of legal counsel for the Company or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company. The provisions of this Section 9(c) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed to have met the applicable standards for
indemnification set forth in this Agreement.

 

E-8



--------------------------------------------------------------------------------

Exhibit E

 

(d)    The knowledge and/or actions or failure to act of any director, officer,
agent or employee of the Company shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement.

 

10.

Advance of Expenses, Judgments, Etc.

(a)    The Expenses incurred by Indemnitee in defending any claim, action,
investigation, formal or informal, request for documents or information,
responding to any subpoena or other legal process, suit or proceeding pursuant
to which a claim for Indemnification may be applied for by Indemnitee pursuant
to this Agreement, shall be advanced by the Company at the request of
Indemnitee. Any judgments, fines or amounts to be paid in settlement shall also
be advanced by the Company to Indemnitee upon request.

(b)    Prior to the advancement of Expenses by the Company pursuant to this
Section 10, Indemnitee must, if required by law, provide an undertaking that if
it shall ultimately be determined in a Final Judgment that Indemnitee was not
entitled to be indemnified, or was not entitled to be fully indemnified,
Indemnitee shall promptly repay to the Company all amounts advanced or the
appropriate portion thereof so advanced.

 

11.

Enforcement.

(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Indemnitee to commence or continue serving as a director, Designated
Officer and/or Designated Employee of the Company, and/or at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise, and acknowledges that Indemnitee is relying upon this
Agreement in commencing or continuing in such capacity.

(b)    If (i) a determination is made that Indemnitee is not entitled to
indemnification under this Agreement, (ii) an advancement of Expenses,
judgments, fines or amounts to be paid in settlement or other amounts pursuant
to Section 11 hereof is not made within 15 days after receipt by the Company of
a request therefor, (iii) a determination of entitlement to indemnification
pursuant to Section 8 hereof has not been made within 90 days after receipt by
the Company of the request therefor, or (iv) payment of indemnification is not
made within 10 days after a determination has been made that Indemnitee is
entitled to indemnification, then Indemnitee may bring an action against the
Company to recover the unpaid amount of the claim. In the event Indemnitee is
required to bring any action to enforce rights or to collect moneys due under
this Agreement, the Company shall reimburse Indemnitee for all of the
Indemnitee’s Expenses in bringing and pursuing such action, whether or not
Indemnitee is successful in such action, unless the court or other adjudicative
body determines that such action for enforcement brought by Indemnitee was
frivolous.

 

E-9



--------------------------------------------------------------------------------

Exhibit E

 

(c)    In the event that a determination shall have been made pursuant to
Section 8 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section 11 shall be conducted
in all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination. If a Change of Control shall
have occurred, in any judicial proceeding commenced pursuant to this Section 11
the Company shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

(d)    If a determination shall have been made or deemed to have been made
pursuant to Section 8 or 9 of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 11, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

(e)    The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced to enforce this Agreement, including a judicial
proceeding commenced pursuant to this Section 11, that the procedures and
presumptions of this Agreement are not valid, binding and enforceable or that
there is not sufficient consideration for this Agreement and shall stipulate in
any such court that the Company is bound by all the provisions of this
Agreement.

 

12.

Establishment of Trust.

In the event of a Potential Change in Control other than a Potential Change in
Control approved by the Board of Directors of the Company prior to the Change in
Control or in the event of such a Change in Control that has been so approved,
if the Board determines in its discretion that this Section 12 should still
apply, the Company shall, upon written request by Indemnitee, create a trust for
the benefit of Indemnitee; and from time to time upon written request of
Indemnitee the Company shall fund such trust in an amount sufficient to satisfy
any and all Expenses reasonably anticipated at the time of each such request to
be incurred, and any and all judgments, fines, penalties and settlement amount
actually paid or claimed, reasonably anticipated or proposed to be paid, in
connection with any pending or competed action, suit or proceeding pursuant to
which a claim for indemnification or advancement may be applied for by
Indemnitee pursuant to this Agreement. The amount or amounts to be deposited in
the trust pursuant to the foregoing funding obligation shall be determined by
Independent Counsel. The terms of the trust shall provide that upon a Change in
Control (i) the trust shall not be revoked or the principal thereof invaded,
without the written consent of Indemnitee, (ii) the trustee shall advance,
within 15 days after receipt of a request by Indemnitee, any and all Expenses,
judgments, fines or settlement amounts to Indemnitee for which funding has been
provided (and Indemnitee hereby agrees to reimburse the trust under the
circumstances under which Indemnitee would be required to reimburse the Company
under Section 10 hereof), (iii) the trust shall continue to be funded by the
Company in accordance with the funding obligations set forth above, (iv) the
trustee shall promptly pay to Indemnitee, from and to the extent such trust has
been funded, all amounts for which Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in such trust shall revert to the Company upon a final determination by
Independent Counsel or a Final Judgment, as the case may be, that the Indemnitee
has been fully indemnified under the terms of this Agreement. The

 

E-10



--------------------------------------------------------------------------------

Exhibit E

 

trustee shall be an Independent Counsel or another independent person agreed
upon by the Company and the Indemnitee. Nothing in this Section 12 shall relieve
the Company of any of its obligations under this Agreement or under applicable
law, the Company’s Certificate of Incorporation or By-Laws. All income earned on
the assets held in the trust shall be reported as income by the Company for
federal, state, local and foreign tax purposes. Notwithstanding the foregoing,
the Company shall have the right, in its sole discretion, in lieu of creating
and funding such trust, to purchase and maintain one or more bonds of other
forms of adequate security from an insurance company, surety company or similar
source reasonably acceptable to Indemnitee, for the amounts which it would
otherwise be required to place in trust pursuant to this Section 12.

 

13.

Other Rights and Remedies.

The indemnification and other rights provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled or
hereafter acquire under any provision of law, the Company’s Certificate of
Incorporation or By-laws, other agreement, vote of shareholders or directors or
otherwise, as to action in Indemnitee’s official capacity while occupying any of
the positions or having any of the relationships referred to in this Agreement,
and shall continue after Indemnitee has ceased to occupy such position or have
such relationship, respecting acts or omissions of Indemnitee while Indemnitee
occupied such position or had such relationship. No amendment, alteration or
repeal of this Agreement or any provision hereof shall be effective as to
Indemnitee with respect to any action taken or omitted by Indemnitee while
occupying any of the positions or having any of the relationships referred to in
this Agreement prior to such amendment, alteration or repeal.

 

14.

Notices.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communications shall
have been directed, (ii) mailed by certified or registered mail with postage
prepaid, or by Federal Express or similar service providing receipt against
delivery, and (iii) telefaxed and received with a confirming copy received by
the method described in (ii) above and shall be deemed received on the earlier
of actual receipt or the third business day after the date on which it is so
mailed:

(a)    if to Indemnitee, to the address set forth above or to such other address
as may be furnished to the Company by Indemnitee by notice similarly given; or

 

  (b)

if to the Company, to:

Aramark

2400 Market Street

Philadelphia, PA 19103

Attn: Corporate Secretary

215-413-8808 (facsimile)

or to such other address as may be furnished to Indemnitee by the Company by
notice similarly given.

 

E-11



--------------------------------------------------------------------------------

Exhibit E

 

15.

Subrogation.

In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee in
respect of such payment against one or more third parties (including without
limitation D&O Insurance, if applicable). Indemnitee shall execute all documents
and instruments necessary or desirable for such purpose, and shall do everything
that may be reasonably necessary to secure such rights at the Expense of the
Company, including the execution of such documents and instruments reasonably
necessary or desirable to enable the Company effectively to bring suit to
enforce such rights.

 

16.

No Construction as Employment Agreement.

Nothing contained herein shall be construed as giving Indemnitee any right to be
retained as a director, officer or employee of the Company or in any capacity
with any other entity referred to in Section 6 hereof, or in the employ of the
Company or of any such other entity.

 

17.

Severability.

The provisions of this Agreement shall be severable in the event that any of the
provisions hereof (including any provision within a single section, paragraph or
sentence) are held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including without limitation each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable, that is not itself invalid, void or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.

 

18.

No Third Party Beneficiaries.

Nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement other than any estate, heir, executor or
administrator of or other successor to Indemnitee.

 

19.

Governing Law; Binding Effect; Amendment, Termination, Assignment and Waiver.

(a)    This Agreement shall be interpreted and enforced in accordance with the
laws of the State of Delaware.

(b)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by and against the parties hereto and their respective successors
and assigns (including without limitation any direct or indirect successor by
purchase, merger, consolidation or otherwise to all, substantially all, or a
substantial part, of the business and/or assets of the Company), and spouses,
heirs, and personal and legal representatives. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or

 

E-12



--------------------------------------------------------------------------------

Exhibit E

 

otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

(c)    No amendment, modification, termination, cancellation or assignment of
this Agreement shall be effective unless in writing signed by both parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless executed in writing by the party making the waiver nor shall any such
waiver constitute a continuing waiver.

[SIGNATURES ON NEXT PAGE.]

 

E-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
day and year first above written.

 

    Aramark

/s/ John J. Zillmer

    By:  

/s/ Stephen I. Sadove

John J. Zillmer      

Stephen I. Sadove

 

Chairman of the Board of Directors

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]

 

E-14